Title: Memorandum from the State Department, [on or before 18 October 1802]
From: the State Department
To: Jefferson, Thomas


          
            [on or before 18 Oct. 1802]
          
          Memorandum for the President.
          
            
            
              Peter Muhlenberg,
              Collector of the Customs for the District of Pennsa. Commn. dated
              
              28 July 1802
            
            
              William R. Lee,
              Collector for Salem & Beverly
              
              31 July—
            
            
              Daniel Bissell,
               Do. for Massac
              
              11 Augt.
            
            
               Do.  Do.
              Inspector of the Revenue for Do.
              
              11th
            
            
              Joseph Farley Jr.
              Collector for the District of Waldoborough
              }
              25 Augt.
            
            
               Do.  Do.
              Inspector of the Revenue for Do.
            
            
              John Gibaut,
              Collector for Gloucester
              
              25 Augt.
            
            
              George Wentworth,
              Inspector of the Revenue for Portsmouth
              }
              25 Augt.
            
            
               Do.  Do.
              Surveyor for the same
            
            
              Joseph Wilson,
              Collector for the District of Marblehead
              }
              25 Augt.
            
            
               Do.  Do.
              Inspector for the port of Marblehead
            
            
              Ralph Cross,
              Collector for Newburyport
              
              25 Augt.
            
            
              Abraham Bloodgood,
              Surveyor for the Port of Albany
              }
              28 Augt.
            
            
               Do.  Do.
              Inspector for  Do.
            
            
              <Tench Coxe Supervisor of the Revenue for the District of Pennsa.>
            

            
              John Shore,
              Collector for Petersburg
              
              6 Sept.
            
            
            
              <William Carey, Do. for Yorktown Virga. 20 Sept.> (declind to accept)
            
            
            
              Thomas Archer,
              Collector for Yorktown
              
              11 Octr.
            
            
               Do.  Do.
              Inspector of the Revenue for Do.
              11th.
            
            
              Robert Anderson  New,
              Collector for the District of Louisville  Dated
              11th Octr.
            
            
              Robert Anderson  New,
              Inspector of the Revenue for the port of Louisville
              11th Octr.
            
          
          
          
            
              Joseph Wood
              
              Register of the Land office at Marietta—26 Augt.
            
            
              William Cleveland
              }
              Commissioners of Bankruptcy for Salem in the District of Massacts.—The two first are dated the 27 Augt. 1802 the latter 13th Sept.
            
            
               —— Killam
            
            
              Joseph Story
            
          
          Tench Coxe, Supervisor of the Revenue for the District of Pennsa. July 28. 1802.
          John Selman, Commr on Symme’s land Claims (permanent) Augt. Note—Thomas Munroes Commn is dated June 2d. 1802 (permanent).
        